Case 3:20-cv-03166-S-BT Document5 Filed 12/04/20 Page1iof1 PagelD 10

United States District Court

NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
KEVIN JEROME JONES §
v. : CIVIL ACTION NO. 3:20-CV-3166-S-BT
NEN WARDEN, et al. :

ORDER

The United States Magistrate Judge made findings, conclusions and a recommendation in

this case. The District Court has made a de novo review of those portions of the proposed findings

and recommendation to which objection was made. Any objections are overruled, and the Court

ACCEPTS the Findings, Conclusions and Recommendation of the United States Magistrate Judge.
SO ORDERED.

SIGNED December 4, 2020.

UNITED STATES DISTRICT JUDGE

 
